Citation Nr: 0804898	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-42 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
tinnitus.


FINDING OF FACT

The veteran has tinnitus that is at least as likely as not 
attributable to his period of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran has tinnitus that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Furthermore, satisfactory lay or other evidence that an 
injury or disease was incurred in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  The Board has reviewed 
the evidence of record in this case and finds that it 
supports the veteran's claim for service connection for 
tinnitus.  The report of his September 2003 VA examination 
indicates that he has the condition currently.  He maintains 
that he was exposed to traumatic levels of noise during 
service, specifically relating to a mortar explosion that 
occurred very near him, causing multiple shrapnel wounds and 
hearing loss.  The veteran's statements in that regard appear 
credible, inasmuch as his DD Form 214 shows that he served in 
Vietnam and that his military occupational specialty was 
light weapons infantryman.  He was awarded, among other 
commendations, the Vietnam Service Medal, the Vietnam 
Campaign Medal with 60 Device, and the Purple Heart.  He is, 
indeed, currently service connected for shrapnel wounds and 
bilateral hearing loss in relation to the mortar explosion.

The veteran contends that the tinnitus he currently 
experiences is the result of his active military service, and 
specifically that he has suffered from ringing in his ears 
since a mortar explosion that occurred in combat.  He 
reported in his January 2004 notice of disagreement that the 
tinnitus causes him difficulty hearing people talk in crowds.  
The ringing in his ears also keeps him from sleeping on some 
occasions.  Further, the veteran has submitted "buddy 
statements" from his supervising officer at the time of the 
mortar explosion and from his former wife.  The officer 
states that the veteran complained at the time of the 
explosion that his ears hurt and would not stop ringing.  The 
officer further recounts that during a visit with the veteran 
more than two years later, after both had left the service, 
the veteran continued to complain of ringing in his ears that 
had not abated since the mortar explosion.  These complaints 
were echoed by the veteran, the officer notes, upon 
subsequent discussion more than 30 years after the incident.  
Similarly, the veteran's former wife states that the veteran 
suffered with ringing in his ears during the entirety of 
their marriage, from 1969 to 1990.  

The statements submitted by the veteran and his commanding 
officer concerning his noise exposure are consistent with the 
circumstances, conditions, and hardships of his service.  The 
Board consequently finds that it is likely that the events 
about which he testified occurred.  Because there is no clear 
and convincing evidence to the contrary, the lay statements 
submitted by the veteran and his commanding officer shall be 
taken as sufficient proof of the in-service noise exposure.  

Regarding direct service connection, the medical evidence 
shows that the veteran currently suffers from tinnitus.  A VA 
audiological examination report of September 2003 reflects a 
current diagnosis of tinnitus, reported by the veteran as a 
"high-pitched ring" in his ears.  The examiner noted that 
the veteran has experienced post-service noise exposure both 
at work and recreationally but noted that he used hearing 
protection in his employment as a maintenance worker.  The 
veteran reported, however, that he did not use hearing 
protection when hunting and woodworking.  Basing her 
conclusion on the veteran's statement that his tinnitus began 
approximately 2 years before the examination, the examiner 
concluded that the tinnitus was less than likely due to the 
veteran's time in service.

An August 2004 VA report of medical opinion appears to 
corroborate the diagnosis of tinnitus, although the examiner 
in that report opined that the hearing loss and tinnitus were 
not likely connected to the veteran's service.  This opinion, 
however, is contradicted by the fact that the veteran has 
been service connected for bilateral hearing loss since his 
release from active duty.  The Board thus finds that the 
August 2004 opinion provides little probative evidence as to 
the etiology of the veteran's tinnitus.

The Board acknowledges that the September 2003 VA examination 
report and August 2004 VA medical opinion report contain 
opinions adverse to the veteran's claim.  It appears from the 
veteran's subsequent statements, however, that those opinions 
were based, at least in part, on the veteran's 
misunderstanding of the term "tinnitus."  Specifically, the 
veteran has contended in his December 2004 VA Form 9 (Appeal 
to Board of Veterans' Appeals) that he thought the term 
referred not to a ringing in the ears, but rather to "elbow 
problems or ... wrist problems."  

The United States Court of Appeals for Veterans Clams (Court) 
has indicated that tinnitus is a disability capable of lay 
observation.  See, e.g., Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  Under the circumstances, and in light of 
the further fact that medical treatises indicate that the 
cause of tinnitus can usually be determined by finding the 
cause of the coexisting hearing loss, see, e.g., Harrison's 
Principles of Internal Medicine 182 (Dennis L. Kasper et al. 
eds., 16th ed. 2005), the Board finds that there is support 
for the conclusion that the veteran's tinnitus can be 
attributed to his period of active military service.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 3.102 (2007).  

In sum, the veteran has a current diagnosis of tinnitus that 
was caused by noise exposure. The veteran's service-connected 
bilateral hearing loss has been linked to noise exposure from 
the explosion of a mortar round that caused the veteran 
multiple injuries for which he is also service connected.  In 
light of the fact that hearing loss and tinnitus often share 
a common etiology, the Board concludes that there is 
therefore satisfactory evidence that the veteran in fact 
experienced noise exposure during combat, which led to 
tinnitus.  Resolving reasonable doubt in the veteran's favor, 
it is likely that his tinnitus had its onset during active 
military service.  38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  
The Board thus finds that service connection for tinnitus is 
warranted.


ORDER

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


